DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for the Application No. 16364553 filed on 07/06/2021 has been entered.

Information Disclosure Statement Filed After Prosecution Has Been Closed
The information disclosure statement (IDS) submitted on 07/06/2021 was filed after the mailing date of the Notice of Allowance on 04/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by Examiner.

REASONS FOR ALLOWANCE
The IDS submitted on 07/06/2021 has been considered by Examiner and no new issues are raised therefore it is believed that claims 1-6, 9-14 and 17-19 are still in condition for allowance.  Additionally, prior Examiner's Statement of Reasons for Allowance mailed on 04/05/2021 is reproduced below.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 9-14 and 17-19 are allowed.
 converting the at least one data stream to a continuous data stream; indicating a change in data received via the at least one data stream by introducing one or more new data packets into the continuous data stream via the Queue, each of the one or more new data packets being a copy of at least one of a previous data packet or an empty data packet; and outputting the continuous data stream at a constant rate.
It is noted that the closest prior art, Mendez et al. (US 20160043957, Feb.11, 2016) shows the input data packet rate is not constant, the rate is calculated as 0.5 packets per unit of time, whereas if the calculation is done between Time 7 and Time 10, the rate is 0.25 data packets/unit of time. The outgoing data packets graph shows an output rate to play a continuous stream of data.
It is noted that the closest prior art, Maestro et al. (Wo2018029454 Feb. 15, 2018) shows real-time data stream of drilling data is received, wherein the drilling data is received from at least one sensor at the drilling operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.




/IQBAL ZAIDI/Primary Examiner, Art Unit 2464